Citation Nr: 1631518	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  09-45 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at [redacted] from October 5 to October 10, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the North Florida/South Georgia Veterans Health System.  The Board remanded the claim in December 2011 for further development.

The Veteran testified at a travel board hearing in July 2011 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to payment or reimbursement of the costs of private medical expenses incurred at [redacted] from October 5 to October 10, 2008.  He essentially contends that the treatment he received at that facility was on an emergent basis and that a VA medical facility was not feasibly available to him at the time of his admission.

Additional development is necessary to properly adjudicate this claim.  In the Board's December 2011 remand there was an outstanding question as to whether a medical emergency still existed when the private facility stated that the Veteran could be discharged on October 5, 2008 yet underwent a cardiac catheterization the following day.  In order to address this question, the Board sought to secure the initial physician's review of the claim and, if that physician's review was unavailable, the Board directed that a medical opinion discussing this question must be obtained.  

The record shows that VA has secured the original physician's review; however, upon reviewing the document, the Board finds that it does not contain sufficient information to answer the original question as to when the appellant was medically stable for transfer.  Therefore, in order to clarify these matters, a medical opinion is necessary.  38 U.S.C.A. § 5103A(d) (West 2014).

The takes note of the fact that while hospitalized between October 5 and 10, 2008, the appellant was treated for varied manifestations of heart disease.  While service connection is now in effect for coronary artery disease with post operative residuals of coronary bypass grafting, the effective date for the grant of service connection is October 21, 2008, i.e., after the dates in question. 

Accordingly, the case is REMANDED for the following action:

1. The North Florida/South Georgia VA Healthcare System must arrange for the medical records from the Veteran's October 2008 hospitalization to be reviewed by an appropriate VA physician.  That physician must offer an opinion stating when the Veteran's condition had stabilized so as to allow for a transfer to a VA facility.  Secondly, the physician must address whether, in October 2008, the nearest VA facility was capable of providing the specific type of care required by the Veteran during his hospitalization from October 5 to October 10, 2008.

2. The North Florida/South Georgia VA Healthcare System must ensure that the opinion provided complies with this remand.  If the report is insufficient, it must be returned to the reviewing physician for corrective action, as appropriate.

3. After the above development has been completed, readjudicate the Veteran's claim of entitlement to payment or reimbursement for unauthorized private medical expenses from October 5 to October 10, 2008.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

